Citation Nr: 1821546	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to asbestos or Agent Orange exposure.

2.  Entitlement to service connection for AL amyloidosis, claimed as due to Agent Orange exposure.

3.  Entitlement to an initial, compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2016, the Board made a decision on multiple issues, and remanded the above issues for further development.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.

2.  The Veteran's skin disorder was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  

3.  The Veteran's AL amyloidosis was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  

4.  For the entire appeal period, there was no worse than Level I hearing per ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2017).

2.  The criteria for service connection for AL amyloidosis are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2017).

3.  The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Per his lay statements, the Veteran has made clear that he contends that service connection is warranted for a skin disorder and AL amyloidosis, based on claimed Agent Orange exposure from serving on a ship in the waters of Vietnam.  He has alternatively claimed that service connection for a skin disorder is warranted due to claimed asbestos exposure.  

A.  Agent Orange or Herbicide Exposure

As found in the September 2016 Board decision, Agent Orange exposure has not been found.  The record does not support finding that the Veteran ever went ashore during his service or that his vessel operated in the inland waterways of Vietnam.  

The Veteran, in an August 2012 VA Form 9, denied that he set foot on Vietnam, "I am not a brown water Veteran nor a boots on the ground Vet.  But I definitely am a blue water Veteran whose ship...[fired shells with] a distance of about 5 miles so we were very close to land while firing."  A Personnel Information Exchange System response revealed service served aboard the U.S.S. Stribling (DD 867), in the official waters of Vietnam from March 20, 1969, to April 25, 1969, May 4, 1969, to May 26, 1969, June 28, 1969, to July 2, 1969, and July 12, 1969, to August 3, 1969.  A January 2013 letter from the National Archives and Records Administration confirmed that the ship provided naval gunfire support to troops while in Da Nang Harbor, but that for most of the period it operated close to shore in the waters of South Vietnam, it was at Yankee Station providing support to flight operations.  Service treatment records and personnel records do not otherwise indicate that the Veteran had actual duty or visitation within Vietnam.  Accordingly, in March 2013, the RO issued a memorandum formally finding a lack of information required to corroborate in-country Vietnam service.

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Furthermore, Da Nang Harbor has been found to be considered offshore waters of Vietnam.  See M21-1, Part IV, Subpart ii, 1.H.2.c.  The U.S.S. Stribling does not appear on that list.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/
rating/VENavyShip.htm (Updated February 5, 2016).

Based on the foregoing evidence, the Board again finds that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the land mass or inland waterways of the Republic of Vietnam during his service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

B.  Skin Disorder and AL Amyloidosis Service Connection Claims

Medical evidence of record shows a current diagnosis of skin disorder and AL amyloidosis.  Specifically, the December 2016 VA examination for skin diseases noted diagnoses of irritant dermatitis and bullae of the shins.  The December 2016 VA examination for hematologic and lymphatic conditions noted primary nodular amyloid, diagnosed in 1996.

AL amyloidosis (but not dermatitis or bullae) is listed as a disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  However, as explained above, the Board does not find that the Veteran was exposed to an herbicide agent during service.  As such, service connection on that a presumptive basis is denied.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claims on a theory of direct entitlement to service connection.  

The service treatment records are silent as to the claimed disorders.  The September 1971 separation examination, at most, noted a burn scar of the right hand and forearm.  

There is no medical evidence of any symptoms during service, there is no evidence of chronicity following service, and the physicians that evaluated the Veteran have not opined that the onset of the claimed skin disorder or AL amyloidosis.  

An April 2011 private medical record, by Dr. M. Hench, reported that the Veteran had localized cutaneous amyloidosis involving the nose, diagnosed in 1996.  Following laser treatment, the lesion has been stable.  The examiner also noted hand dermatitis.  Other VA and private medical records generally document complaints of, or treatment for, or monitoring of possible skin disorders and amyloidosis.  However, such records do not include any medical opinions as to the etiology of the claimed disorder.  

The Veteran contends that he has a skin disorder and AL amyloidosis due to claimed Agent Orange exposure in service or asbestos exposure.  As explained above, Agent Orange exposure has not been found.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of dermatitis and bullae or AL amyloidosis that is etiologically related to service is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Furthermore, the only competent medical opinion evidence as to these claims was made by the December 2012 VA examiner.  Following evaluation and review of the record, the VA examiner noted that the service medical evidence was negative as to the claimed skin disorders.  Although the Veteran had had a right forearm burn scar and burn, she found that such conditions had resolved.  Similarly, for the AL amyloidosis claim, she found that the record, including service treatment records, did not document such a condition until decades following his 1971 discharge from service, in 1996.  She further explained that there was no evidence of a causal relationship between AL amyloidosis and asbestos exposure, if it had occurred.

The VA examiner's opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  In other words, the most probative evidence of record shows that the Veteran's skin disorder is unrelated to his military service or any exposures therein. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for the claimed skin disorder and AL amyloidosis is denied.  

II. Bilateral Hearing Loss Increased Rating Claim

The Veteran contends that an initial, compensable disability rating is warranted for his bilateral hearing loss.

A.  Applicable Law
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

B.  Factual Background and Analysis

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating.  

In his August 2012 VA Form 9, the Veteran claimed that the December 2011 VA examiner had reported that she was unable to discuss test results, but that he was eligible for hearing aids.  He then stated that "[f]or compensation - interestingly it was mentioned you need 10% to be eligible for hearing aids so there appears to be a discrepancy from the audiologist telling me I was eligible & the VA saying I was not."  The Board would like to make clear that there is no discrepancy.  The December 2011 notification letter wherein the RO granted service connection for bilateral hearing loss with a noncompensable rating specifically stated "[t]he law says VA can't pay for disabilities that are less than 10% disabling."  This was in reference to monetary compensation, as in VA cannot pay monetary compensation for disabilities less than 10 percent disabling.  This was not a finding regarding the receipt of hearing aids, which is not a form of monetary compensation.  Rather, per an April 2012 VA medical record, the VA medical provider specifically found that in regards to the Veteran's hearing loss he is "service connected, doesn't need hearing aid yet."  It appears that as his VA medical providers have not found that his hearing loss has risen to a level of requiring hearing aids, none have been provided; however, they may be provided in the future.

The only medical evidence of record applicable to rating the bilateral hearing loss claim during the current appeal period is the December 2011 VA examination.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Indeed, the Board notes that in December 2016, the Veteran had denied having any hearing changes at that time.  The Board further notes that although VA medical records document hearing loss, such records do not provide enough information for rating the claim.  

The December 2011 VA examination reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
35
35
55
35
LEFT
15
50
55
55
44

Word recognition testing revealed speech recognition ability of 92 percent bilaterally.  These audiometry test results equate to Level I hearing of each ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, such findings result in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, or pure tone thresholds of 55 decibels or more from 1000 to 4000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the schedular criteria would contemplate most symptoms as indicated by the provisions of 38 C.F.R. § 4.86.  During his December 2011 VA examination, the Veteran denied that his hearing loss impacted the ordinary conditions of his daily life.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.






[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a skin disorder is denied.

Service connection for AL amyloidosis is denied.

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


